Pfeifer, J.,
dissenting. This is a case where conditions, potential liability, and the law were evolving and unfolding over time. There was no real “event” to measure timeliness. This case demands a jury’s determination as to whether notice was timely.
I would hold that the issue of prejudice to the insurers should also have been submitted to a jury. I believe reasonable minds could differ as to whether the insurers were prejudiced. Ormet’s argument that its settlement with the US-EPA and the Ohio EPA was as good as could be expected has some appeal. Also, Ormet’s argument that denial of coverage was a foregone conclusion, making the timing of notice irrelevant, could also persuade a reasonable juror that the insurers were not prejudiced.